IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                           RENDERED: DECEMBER 16, 2021
                                                   NOT TO BE PUBLISHED




                  Supreme Court of Kentucky
                               2020-SC-0463-WC

JBS SWIFT                                                           APPELLANT


                       ON APPEAL FROM COURT OF APPEALS
                               NO. 2019-CA-1782
                        WORKERS’ COMPENSATION BOARD
                               NO. WC-16-98773
V.


ANA MABEL DUMOIS BUENO;                                               APPELLEE
HONORABLE STEPHANIE L. KINNEY,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD


                     MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

      This case is before the Court on administrative appeal as a matter of

right1 by JBS Swift (Swift), the Appellant, of a workers’ compensation award.

The opinion of the Court of Appeals affirmed in part and reversed in part the

opinion of the Workers’ Compensation Board.

      The Court of Appeals affirmed the award of total temporary disability

(TTD) for the time periods of June 24, 2016 through July 11, 2016, and for

July 19, 2016 through July 27, 2017. The reversal pertained to the issue of the




      1 Ky.   Const. § 115.
three-multiplier for permanent, partial disability payments but as neither party

has appealed that portion of the Court of Appeals’ opinion, we will not address

it further. Thus, Swift contends the only question before us is whether TTD

payments are barred when an employee has refused available comparable work

within medical restrictions. As the facts of the record before us do not present

this question, we decline to answer it and affirm the Court of Appeals.

                       I.     Facts and Procedural Background

      Swift’s argument hinges on the proposition that Ana Mabel Dumois

Bueno is a malingerer, exaggerating her symptoms, and was physically capable

of performing comparable work between July 19, 2016 through July 27, 2017.

These are all questions of fact. Rather than provide an exhaustive account of

the medical testimony below, we recite only that evidence necessary to

demonstrate that the ALJ did rely upon substantial evidence to reach her

conclusion.2

      Bueno, the Appellee, worked for Swift in a meat processing plant. Her job

was to remove the heads of pigs from their bodies by holding the body with her

left hand and operating an electric knife with her right hand. On November 14,

2015, whilst walking by a coworker carrying a metal tool of some kind, she

struck her left index finger on the tool. Since that day she has not returned to



      2 This  is because the issue on appeal is not whether substantial evidence exists
to support the ALJ’s decision. Indeed, it’s not even a matter of statutory interpretation.
Rather, Swift presents a specific and purely legal question based upon public policy.
To do so it relies upon an account of the case that contradicts the facts as the ALJ
found them to be. Thus, there is a threshold albeit subtle issue of whether we can
accept Swift’s account of the facts.
                                            2
her normal job. Instead, she was placed on restrictions to not use her left

hand. For seven months she continued to work for Swift in various capacities

until she was placed on the additional restriction of not working in cold

conditions. Bueno testified approximately a week after this restriction was

placed upon her, Swift informed her it had no work available and sent her

home. She has not worked for Swift since then.

      Dr. Amitava Gupta performed surgery on Bueno’s hand twice, in June of

2016 and May of 2017. He noted that there is no real improvement in Bueno’s

condition despite twice undergoing post-operative physical therapy. Dr. Gupta

placed Bueno on the additional restriction of not working in cold conditions. He

also placed a restriction of no lifting more than 10 lbs. and to use both hands if

repetitively lifting or carrying 10 lbs. objects. Finally, he assessed 11% whole

person impairment. The ALJ specifically cited to his opinion and notes for her

finding of physical disability.

      Dr. Steven J. Simon performed an independent psychological evaluation

at Bueno’s request. He diagnosed Major Depressive Disorder, moderate, single

episode, Anxiety Disorder, and Post Traumatic Stress Disorder. This diagnosis

came in spite of testing which suggested feigning, excessive symptom

endorsement, and exaggeration of symptoms. He found she was not at

maximum medical improvement and assessed 20% permanent impairment.

The ALJ rejected the permanent impairment finding as premature.

      Dr. Timothy S. Allen performed an independent psychiatric evaluation at

Swift’s request. He diagnosed Somatic Symptom Disorder and assessed 10%

                                        3
permanent impairment, attributing half to a pre-existing Depressive Disorder.

The ALJ, however, found against this last diagnosis. She stated, “Dr. Allen did

not indicate Plaintiff suffered from a pre-existing, active condition. Moreover,

Defendant has not presented any convincing evidence that corroborates Dr.

Allen’s finding of a pre-existing psychological condition.” Instead, the ALJ relied

upon the medical records Bueno submitted for treatment regarding her

depression and anxiety at Seven Counties Services, Inc. These records showed

twenty-seven visits between November 1, 2016 and August 30, 2018. She also

relied upon the medical report from Our Lady of Peace where Bueno presented

herself for treatment reporting a suicide attempt and ideation. Dr. Afaq treated

Bueno at Our Lady of Peace but did not testify before the ALJ. He diagnosed

major depressive disorder, recurrent, moderate. The ALJ ultimately relied upon

Dr. Allen’s conclusion of 10% permanent impairment rating. Upon a Petition

for Reconsideration, the ALJ further concluded despite releases to return to

work (within the mentioned restrictions by Dr. Gupta) Bueno was not

psychologically capable of returning to even light-duty work.

      Finally, Bueno testified although willing to work a job that could be

performed with one hand, she did not think she’s physically capable. She

further testified Swift sent her home with no work available. There is indication

in the record Swift sent Bueno a letter in the mail offering her a job, but Bueno

did not respond to it. On the other hand, Lisa Nikki Brown, Swift’s

occupational health manager, testified she was not aware if Bueno ever

received the job offer as the letter was returned unclaimed. Brown did not

                                        4
communicate with Bueno on any other occasion via any other means. Brown

further testified fifteen jobs were available that did not require lifting more than

10 lbs. and could be performed adequately with one-hand. The ALJ made a

finding of fact that “Defendant ceased accommodating Plaintiff’s light duty

work restrictions and Plaintiff was sent home with no work available.” She did

not mention the availability of other jobs further. The ALJ awarded total

temporary disability for the time periods of June 24, 2016 through July 11,

2016, and for July 19, 2016 through July 27, 2017, and applied the three-

multiplier for permanent, partial disability payments.

      Swift appealed the above determinations. The Workers’ Compensation

Board, reviewing for legal error, affirmed. Regarding the TTD award, the Board

held “KRS 342.730(1)(c)1 does not direct the ALJ to consider whether positions

exist that the employee could perform. The plain language of the statute and

pertinent case law requires the ALJ to analyze the actual tasks the employee

performed prior to the injury.” In layman’s terms, the Board found the

existence of other jobs legally irrelevant.

      The Court of Appeals affirmed this ruling. Noting Swift’s failure to “cite

any statutes, case law, or other legal authority . . . [,]” the Court demonstrated

the existence of other available jobs of comparable duties and within medical

restrictions was both statutorily and factually irrelevant. “As the Board

concluded that sufficient evidence supported the ALJ’s finding that Bueno was

unable to return to work during the second TTD period, whether jobs were

available or offered within restrictions was of little consequence.”

                                          5
         Swift now appeals the ruling regarding TTD benefits. Pertinent to our

analysis is how the argument has been presented. Swift does not argue there is

no substantial evidence in the record to support the ALJ’s findings of fact and

award. Neither does it argue that KRS 342.730(1)(c)(1) compels a consideration

of other available jobs within medical restrictions. Instead, Swift argues as a

matter of public policy that TTD payments should be barred if an employee is

capable of returning to work within medical restrictions but simply refuses to

do so.

                              II.   Standard of Review

         In our review of workers’ compensation awards, we have always

recognized that the ALJ “has the sole authority to judge the weight, credibility,

substance, and inferences to be drawn from the evidence.” Holcim v. Swinford,

581 S.W.3d 37, 39 (Ky. 2019) (internal quotation and citation omitted). “[A]n

ALJ, as fact-finder, may reject any testimony and believe or disbelieve various

parts of the evidence, regardless of whether it came from the same witness or

the same adversary party's total proof . . .” Whittaker v. Rowland, 998 SW.2d

479, 481 (Ky. 1999). “Although a party may note evidence which would have

supported a conclusion contrary to the ALJ's decision, such evidence is not an

adequate basis for reversal on appeal.” Id. at 482. This is because “it is not the

function of an appellate court to reweigh the evidence on a question of fact . . .”

Id.

         Indeed, not even the Workers’ Compensation Board can undertake a

reweighing of the evidence. Western Baptist Hosp. v. Kelly, 827 S.W.2d 685,

                                          6
687 (Ky. 1992). Instead, where an ALJ has ruled in favor of the party bearing

the burden of proof, the Board’s function is solely to determine “whether the

evidence is sufficient to support a particular finding made by the ALJ . . .” Id.

In short, the findings of fact by an ALJ are judgment calls and “no purpose is

served by second-guessing such judgment calls, let alone third-guessing them.”

Id.

                                   III.   Analysis

      As mentioned, Swift’s argument is predicated upon the factual assertions

that Bueno is malingering, exaggerating her symptoms, and was physically and

psychologically capable of performing comparable work between July 19, 2016

through July 27, 2017. The ALJ has rejected these assertions. In her original

Opinion, Award and Order, the ALJ concluded the “Plaintiff lacks the physical

capacity to perform her pre-injury duties . . .” She also made a specific finding

of fact that “Defendant ceased accommodating Plaintiff’s light duty work

restrictions and Plaintiff was sent home with no work available.” Upon a

Petition for Reconsideration, the ALJ further concluded that Bueno did not

have the psychological capacity to perform light duty work, citing her diagnosis

and treatment for depression and anxiety.

      Because we have no warrant to second- or third guess the factual

findings of the ALJ, we simply cannot accept the framing of the case as

presented by Swift. Swift doesn’t even argue these factual findings are clearly

erroneous thereby giving this Court leave to reject them. Wilkerson v. Kimball

Int’l, Inc., 585 S.W.3d 231, 236 (Ky. 2019). Consequently, the question of

                                          7
whether TTD benefits are barred when an employee is capable of working a

comparable job within medical restrictions but refuses to do so is not

presented by this appeal.


      To the extent it might be suggested these arguments are implied in

Swift’s briefing, we answer that argument by implication is not a practice we

are inclined to countenance. The Civil Rules require a party to state plainly in

their brief all “contentions with respect to each issue of law relied upon for a

reversal . . .” and to support those contentions “with ample supportive

references to the record and citations of authority pertinent to each issue of law

and . . . a statement with reference to the record showing whether the issue

was properly preserved for review and, if so, in what manner.” CR3 76.12.

Regarding the ALJ’s factual findings, Swift has failed to comply with this rule

so there is nothing to review. Grief v. Wood, 378 S.W.2d 611, 612 (Ky. 1964)

(“Other matters suggested in appellants’ brief [that] are unsupported by

argument or by citation of authority . . . present nothing for consideration.”)


                                    IV.    Conclusion


      The ALJ found Bueno was both physically and psychologically incapable

of returning to work. Swift has not challenged these findings as clearly

erroneous, much less lacking substantial evidence. Therefore, the question of

whether TTD benefits are barred when an employee is capable of working a

comparable job within medical restrictions but refuses to do so, is purely


      3 Kentucky   Rules of Civil Procedure.
                                               8
hypothetical; to opine upon it would be an advisory opinion only. We do not

entertain such questions. Pettingill v. Pettingill, 480 S.W.3d 920, 923 (Ky.

2015). The Court of Appeals is affirmed.


      All sitting. Minton, C.J., and Nickell, Lambert, VanMeter, Keller, and

Conley, JJ., concur. Hughes, J., concurs in result only.



COUNSEL FOR APPELLANT:

Walter E. Harding
Boehl, Stopher & Graves, LLP

COUNSEL FOR APPELLEE,
Ana Mabel Dumois Bueno

Stephanie Nicole Wolfinbarger
Cotton Wolfinbarger & Associates, PLLC

Administrative Law Judge:
Hon. Stephanie L. Kinney

Workers’ Compensation Board:
Michael Wayne Alvey
Chairman




                                        9